DETAILED ACTION
In view of the Appeal Brief filed on October 27, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/LINCOLN D DONOVAN/          Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-12, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daigo (U.S. Patent 9,041,437) in view of Blessing (U.S. Patent 5,187,632), in view of Lobsiger et al. (U.S. Patent 8,963,585, hereafter Lobsiger).
Claim 1:  Daigo teaches a semiconductor system (Figure 9) comprising:
a control circuit (between 7 and 90-92);
a power semiconductor element (4); and 
a gate driving circuit (90-92) connected between the control circuit and the power semiconductor element, the gate driving circuit further including: 
a resistor (90) having a resistance value exhibiting a positive temperature characteristic (column 13 lines 60-66); 
a diode (91) having a forward voltage drop exhibiting a negative temperature characteristic (inherent); and  
wherein the resistor and the diode are connected in parallel with each other (Figure 9).  Daigo does not specifically teach a metal-oxide semiconductor (MOS) switch.  Blessing teaches a semiconductor system (Figure 2) comprising a metal-oxide semiconductor (MOS) switch (2) connected to the diode and the resistor (at the gate of the power semiconductor element 3, corresponding to 4 of Daigo),
wherein upon switching ON of the MOS switch, a gate voltage of the power semiconductor element is pulled down to a source potential of the power semiconductor element, to thereby turn OFF the power semiconductor element (column 5 lines 30-51, 57-63), wherein in each semiconductor device, the MOS switch is in direct electrical connection with a cathode of the diode (at the node between 32, 33, 91 and 90 of Daigo).  It would have been obvious to one of ordinary skill in the art at the time the 
Daigo and Blessing do not specifically teach two or more semiconductor devices in parallel.  Lobsiger teaches a semiconductor system comprising two or more of the semiconductor devices according to claim 1 connected in parallel (Figure 2) and continuously ON/OFF-driven with one and the same input signal (cref corresponding to 7 of Daigo, wherein each parallel semiconductor device includes a combined circuit above).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the two parallel-connected semiconductor devices taught by Lobsiger in the circuit of Daigo and Blessing to provide high current throughput while also providing balanced current through the parallel connected transistors (column 1 lines 22-25 and column 3 lines 14-18).  The combined circuit teaches that the positive temperature characteristic of the resistor and the negative temperature characteristic of the diode in each of the semiconductor devices are set (via positive temperature coefficient resistor 90 and negative temperature coefficient diode 91 of Daigo), so as to balance thermal biases (where the resistor 90 and diode 91 delay the ON timing of the switching devices when ambient temperature increases to prevent arm short circuit; column 13 lines 60-65, column 14 lines 1-2 and 43-56 of Daigo) and current drains between the two or more semiconductor devices (column 3 lines 14-18 of Lobsiger).

Claim 14:  Daigo teaches a semiconductor system (Figure 9) comprising: 
a control circuit (between 7 and 90-92); 

a gate driving circuit (90-92) connected between the control circuit and the power semiconductor element, the gate driving circuit further including: 
a resistor (90) having a resistance value exhibiting a positive temperature characteristic (column 13 lines 60-66); and 
a diode (91) having a forward voltage drop exhibiting a negative temperature characteristic (inherent); 
a booster circuit (32, 33) that applies a voltage elevated by the booster circuit to an input of the gate driving circuit when the power semiconductor element is turned ON, 
wherein the booster circuit is a charge pump circuit (32, 33), 
wherein the resistor (90) and the diode (91) are connected in parallel with each other, and 
wherein the gate driving circuit turns ON the power semiconductor element by applying a voltage elevated by the charge pump circuit to the gate driving circuit (via 32, 33), and that turns OFF the semiconductor element by stopping operation of the charge pump circuit with a control signal delivered from the control circuit (via 25, 80).  
Daigo does not specifically teach a MOS switch.  Blessing teaches a semiconductor system (Figure 2) comprising a metal-oxide semiconductor (MOS) switch (2); wherein the gate driving circuit turns OFF the semiconductor element by controlling a gate of the MOS switch with a control signal from the control circuit to draw out charges on a gate of the power semiconductor element thereby turning OFF the power semiconductor element (via 2); and

Daigo and Blessing do not specifically teach two or more semiconductor devices in parallel.  Lobsiger teaches a semiconductor system comprising two or more of the semiconductor devices according to claim 1 connected in parallel (Figure 2) and continuously ON/OFF-driven with one and the same input signal (cref corresponding to 7 of Daigo, wherein each parallel semiconductor device includes a combined circuit above).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the two parallel-connected semiconductor devices taught by Lobsiger in the circuit of Daigo and Blessing to provide high current throughput while also providing balanced current through the parallel connected transistors (column 1 lines 22-25 and column 3 lines 14-18).  The combined circuit teaches that the positive temperature characteristic of the resistor and the negative temperature characteristic of the diode in each of the semiconductor devices are set (via positive temperature coefficient resistor 90 and negative temperature coefficient diode 91 of Daigo), so as to balance thermal biases (where the resistor 90 and diode 91 delay the ON timing of the 

Claim 20:  Daigo teaches a semiconductor system (Figure 9) comprising:
a control circuit (between 7 and 90-92);
a power semiconductor element (4); and 
a gate driving circuit (90-92) connected between the control circuit and the power semiconductor element, the gate driving circuit further including: 
a first element (90) employed in turning on the power semiconductor element, the first element having an effective impedance exhibiting a positive temperature coefficient (column 13 lines 60-66); and 
a second element (91) employed in turning off the power semiconductor element, the second element having an effective impedance value exhibiting a negative temperature characteristic (inherent).  Daigo does not specifically teach a MOS switch.  Blessing teaches a semiconductor system (Figure 2) comprising a metal-oxide semiconductor (MOS) switch (2) connected to the first and second element (at the gate of the semiconductor element corresponding to 4 of Daigo),
wherein upon switching ON of the MOS switch, a gate voltage of the power semiconductor element is pulled down to a source potential of the power semiconductor element, to thereby turn OFF the power semiconductor element (column 5 lines 30-51, 57-63), and wherein in each semiconductor device, the MOS switch is in direct electrical connection with a cathode of the diode (at the node between 32, 33, 91 and 90 of 
Daigo and Blessing do not specifically teach two or more semiconductor devices in parallel.  Lobsiger teaches a semiconductor system comprising two or more of the semiconductor devices according to claim 1 connected in parallel (Figure 2) and continuously ON/OFF-driven with one and the same input signal (cref corresponding to 7 of Daigo, wherein each parallel semiconductor device includes a combined circuit above).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the two parallel-connected semiconductor devices taught by Lobsiger in the circuit of Daigo and Blessing to provide high current throughput while also providing balanced current through the parallel connected transistors (column 1 lines 22-25 and column 3 lines 14-18).  The combined circuit teaches that the positive temperature characteristic of the resistor and the negative temperature characteristic of the diode in each of the semiconductor devices are set (via positive temperature coefficient resistor 90 and negative temperature coefficient diode 91 of Daigo), so as to balance thermal biases (where the resistor 90 and diode 91 delay the ON timing of the switching devices when ambient temperature increases to prevent arm short circuit; column 13 lines 60-65, column 14 lines 1-2 and 43-56 of Daigo) and current drains between the two or more semiconductor devices (column 3 lines 14-18 of Lobsiger).


Claim 4:  The combined circuit further teaches that further teaches that the booster circuit is a charge pump circuit (via 32, 33 of Daigo).
Claim 5:  The combined circuit further teaches that in each said device
an anode of the diode (91 of Daigo) is connected to a gate of the power semiconductor element,
a cathode of the diode (91) is connected to the MOS switch (T2 of Blessing); and 
when the power semiconductor element is turned OFF, the control circuit stops operation of the booster circuit and turns the MOS switch ON (via Figure 9 of Daigo, Figure 1 of Blessing).
Claims 6 and 16:  The combined circuit further teaches that a voltage of the charge pump circuit is made to rise up slowly when the power semiconductor element is at a relatively high temperature (via Figure 9 of Daigo).
Claim 7:  The combined circuit further teaches that the booster circuit is a charge pump circuit (via 32, 33 of Daigo).

an anode of the diode (91 of Daigo) is connected to a gate of the power semiconductor element, 
a cathode of the diode is connected to the MOS switch (T2 of Blessing); and 
when the power semiconductor element is turned OFF, the control circuit stops operation of the booster circuit and turns the MOS switch ON (via 5d of Daigo). 

Claims 10 and 17:  The combined circuit further teaches that in each said device the power semiconductor element is turned ON at a relatively high temperature with a switching ON time Ton longer than a switching ON time Ton at a relatively low temperature (inherent). 

Claim 11:  The combined circuit further teaches that in each said device the power semiconductor element is turned OFF at a relatively high temperature with a switching OFF time Toff shorter than a switching OFF time Toff at a relatively low temperature, the switching OFF times Toff being adjusted by the control circuit (inherent).
Claims 12 and 18:  The combined circuit further teaches that in each said device the gate driving circuit delays a control signal delivered from the control circuit to delay a turning ON time of the power semiconductor element when the power semiconductor element is at a relatively high temperature (via 90 of Daigo), and turns OFF the power .

Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daigo in view of Blessing, in view of Lobsiger and further in view of Kayama (U.S. Patent 5,227,655).
Claims 3, 9, 15: Daigo, Blessing and Lobsiger teach the limitations of claims 1, 2 and 14 above. Daigo, Blessing and Lobsiger do not teach the details of the resistor 16. Kayama teaches a semiconductor device (Figures 4(a)-4(d) and 5), said each semiconductor device further comprising a substrate (1), wherein in each said device
the resistor is formed of polysilicon on an oxide film (column 2 line 68, column 3 lines 1-4), and
the resistor exhibits a resistivity increasing with an increased doping amount (column 3 lines 1-4). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the resistor taught by Kayama in the circuit of Daigo, Blessing and Lobsiger to easily adjust the switching speed of the transistor (column 1 lines 48-50).

Response to Arguments
Applicant’s arguments filed October 27, 2020 with respect to the rejection(s) of claim(s) 1 and 20 (on pages 12-14 and 17-19 of Applicant’s response) under Daigo in view of Blessing and in view of Hoshi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a 
On page 11 of Applicant’s response, Applicant asserts that in the circuit of Daigo, thanks to the circuit structure of the thermister 90, has a smaller gate current as the temperature increases, and therefore would not have the problem of “thermal destruction” of Blessing. Examiner respectfully disagrees. While Daigo does teach driving transistors 32 and 33 (column 6 lines 32-41) and further uses thermister 90 to prevent arm short circuit (column 14 lines 43-56), Blessing teaches using semiconductor switch 2 coupled with a temperature evaluating circuit 11 at the output of a driving circuit 6 which protects the semiconductor switches from thermal destruction (column 5 lines 30-51).  Therefore, Blessing provides additional protective functionality to the circuit of Daigo.
Applicant further asserts that the combination of Daigo and Blessing amounts to extra work and greater expense for no apparent reason. Examiner respectfully disagrees. Daigo teaches a driving apparatus for preventing arm short circuit (Abstract, column 14 lines 43-56), while Blessing provides additional protective functionality of preventing thermal destruction (column 5 lines 30-51) to the combined circuit.
On page 15 of Applicant’s response, Applicant asserts that the combined circuit does not teach the limitation “wherein upon switching ON of the MOS switch, a gate voltage of the power semiconductor element is pulled down to a source potential of the power semiconductor element, to thereby turn OFF the power semiconductor element” because the voltage drop across element 8 prevents the gate voltage of semiconductor switch 3 to be pulled down to be equal to the source potential of the semiconductor In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, in Applicant’s Figure 1, upon switching ON of the MOS switch (33), a gate voltage of the power semiconductor element (40) is pulled down to a source potential of the power semiconductor element (via the voltage drop across diode 32 and switch 33).
On page 16 of Applicant’s response, Applicant asserts that the inherent negative temperature characteristic of the diode is not recognized as being “result-effective.” Examiner respectfully disagrees. The combined circuit teaches that the positive temperature characteristic of the resistor and the negative temperature characteristic of the diode in each of the semiconductor devices are set (via positive temperature coefficient resistor 90 and negative temperature coefficient diode 91 of Daigo), so as to 
On page 19 of Applicant’s response, Applicant asserts that Daigo does not teach a charge pump. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the details of the charge pump) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,285,235.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.O/Examiner, Art Unit 2849  
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842